internal_revenue_service number info release date index number ---------------------------- ------------------------------------- ---------------------------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------- id no ------------- telephone number --------------------- refer reply to cc psi b01 genin-124337-05 date date ---------------------------- taxpayer dear ---- we are responding to a letter on behalf of taxpayer dated date requesting an extension of time to file form_8832 entity classification election to treat taxpayer as an association_taxable_as_a_corporation for federal tax purposes effective for taxable_year ------- although we are unable to respond to the request as submitted this letter provides useful information relating to the request since taxpayer is ineligible for relief under revproc_2002_59 you may request a private_letter_ruling to obtain an extension of time to file form_8832 under ' and ' of the procedure and administration regulations the procedures for requesting a private_letter_ruling are set out in revproc_2005_1 copy enclosed in addition revproc_2005_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their last- filed tax_return qualify for a reduced user_fee in the amount of dollar_figure if you are eligible to use the reduced fee provision you must include the statement described in ' b b of appendix a with your request please review appendix b for a sample format for requesting a private_letter_ruling if you decide to submit a formal request for a private_letter_ruling please include the proper user_fee if applying under the reduced fee provisions send a statement certifying gross_income and refer your request to our office by adding the following to the address genin-124337-05 attn cc pa t p o box ben franklin station washington dc direct to cc psi room by way of introduction the irs has a small_business website which provides information and various useful links visit this special site at www irs gov smallbiz additionally you can order a single free copy of the small_business resource guide cd-rom by calling the cd-rom provides critical tax information including forms instructions and publications as well as valuable information from a variety of government agencies non-profit organizations and educational institutions we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch office of the associate chief_counsel passthroughs and special industries enclosure revproc_2005_1
